Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Applicant’s response filed 09/03/2021 against Non-Final Rejection mailed 06/04/2021 is entered. None of the claims is amended. Claims 28-36 are pending for examination.

Response to Arguments
2.	Applicant’s arguments, see pages 2-9 filed 09/03/2021, with respect to rejection of claims (i) rejection of claims 28-36 under 35 USC 112, First paragraph, (ii) rejection of claim 30 under 35 USC 112, First paragraph, (iii) rejection of claim 32 under 35 USC 112, First paragraph, and (iv) rejection of claims 28-36 under 35 USC 112, second paragraph  have been fully considered and are persuasive in view of the Applicant’s explaining and providing support in the Applicant’s originally filed Specification. Accordingly, all the above mentioned rejections under 35 USC 112, first paragraph and 35 USC 112, second paragraph have been withdrawn. 

3.	Examiner contacted Applicant’s representative Mr. William Jacklin, see Interview summary mailed 09/16/2021 for an Examiner’s Amendment which was not accepted. However, on review of the claims and the prior art references cited in the IDS filed 09/07/2021 do not teach or disclose all the limitations, as a whole, of independent claim 28. Hence this Notice of Allowance is being mailed.

Allowable Subject Matter
4.	Claims 28-36 allowed. Claim 28 is independent claim and claims 29-36 depend from claim 28.

4.1.	The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs’  filed  04/13/2021 and 09/07/2021, ; reviewed parent applications 13/997, 077, 15728,336, now US Patent #. 9,785,964 B2 and 10,558,999B2 respectively.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies filed 09/04/2021, see pages 2-9 filed 09/03/2021, with respect to rejection of claims (i) rejection of claims 28-36 under 35 USC 112, First paragraph, (ii) rejection of claim 30 under 35 USC 112, First paragraph, (iii) rejection of claim 32 under 35 USC 112, First paragraph, and (iv) rejection of claims 28-36 under 35 USC 112, second paragraph submitted in the Office Action mailed 06/04/2021 have been fully considered and are persuasive in view of the Applicant’s explaining and providing support in the Applicant’s originally filed Specification, in overcoming, all the above mentioned rejections under 35 USC 112, first paragraph and 35 USC 112, second paragraph, and make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

Reference claims 28-36, the prior art of record, alone or combined, neither teaches nor renders obvious specifically the limitations comprising, as a whole as recited in claim 28, the first display and the second display configurable to display content independently and jointly, a network interface, and an optical sensor, wherein a processor circuitry cause first content to be displayed on the first display and cause second content to be displayed on the second display when the first display and the second display are to display content independently, the second content different from the first content, and report data based on an output from the optical 

4.2.	Best prior art discussion:	
(i)	The reference DE 9216811 to Petzold teaches providing electronic counter price bars displaying data, but does not teach all the limitations, as a whole, recited in the independent claim 28.
Following references were already cited in the Non-Final rejection mailed 06/04/2021:
(i) Blum et al. [US2004/0165015 A1; Figs 6-7, and paras 0020, 0035—0040] discloses using electronic devices attached to shelves in a retail store for public display and sale, displaying advertising content or promotional content related to the goods and products on the shelves above or near the electronic display device, and also the display could announce sales and prices, provide product descriptions, direct customers to specific locations within a commercial establishment, and the like [see para 0020]. Figs 6-7 disclose three display devices connected to each other displaying content jointly, for example, advertising that if you buy $100 worth of groceries there is a chance that you can win the displayed car on the 2™ display device.
(ii) Asami [US 20120119977 A1; see paras 0031-0036] discloses that display devices can be used as POP [Point of Purchase], where in a panel of display devices are placed adjacent to each other and attached to shelf edge [see Figs 1 and 2] and on these display devices content including advertisements can be displayed.
(iii) Kim et al. [US 20120114336 A1, cited in the IDS filed 04/13/2021, and parent Application 15728336, now US Patent 10558999 B2 ] discloses a network based digital signage apparatus and method comprising using a computer network to retrieve content from a remote server and display content [see Abstract], wherein the system comprises a housing mechanically coupled with a display screen and electronically coupled to a microprocessor 
(iv) Marx et al. [US 20120120327 Al, see paras 0007-0011 ; cited in the IDS filed 04/13/2021, and parent Application 15728336, now US Patent 10558999 B2] cited in the parent Application 13997077, filed 09/18/2013, now U.S. Patent #9785964; discloses an electronic display system for retail product displays with a coupled controller system providing content for display, wherein the electronic display apparatus includes an electronic display module mounted on a shelf edge of a shelf, includes a display screen extending over the entire facing surface of the display module, with a male connector is mounted on one end of the electronic display module and is electrically coupled to the display screen, a female connector is mounted on another end of the electronic display module and is electrically coupled to the display screen, at least one additional electronic display module is mounted on the shelf edge of the shelf adjacent to the other electronic display module by a male connector of the additional electronic display module engaging a female connector of the other electronic display module such that the display screens of each electronic display module defines a continuous display screen along the entire facing surface area of the two display modules. The controller, a microprocessor, is coupled to the electronic display apparatus and is in communication with each electronic display module and provides electric power and display data to each electronic display module, and selectively provides video clips related to specific product or store promotions. 

However, the above cited references, alone or combined, neither teach nor render obvious specifically the limitations comprising, as a whole as recited in claim 28, the first display and the second display configurable to display content independently and jointly, a network interface, and an optical sensor, wherein a processor circuitry cause first content to be displayed on the first display and cause second content to be displayed on the second display 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Scheppegrell et al. [US 20130122777A1, see paras 0006, 0018 and 0026]  discloses a toy docking stone with which a mobile device is connected and includes speakers to output audio and a camera connected to the toy docking stone provides video to the connected mobile device which can transmit data to a remote device. However, Scheppegrell et al. does not teach or disclose all the limitations recited, as a whole, in the independent claim 28.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625